DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.

Response to Amendment
The amendment filed 27 January 2022 has been entered. 
claim(s) 1-3, 7-8, and 21-23 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenawalt (US 4512138 A).
Regarding claim 1, Greenawalt discloses a strapping machine (Fig. 1) comprising:
a frame (although not disclosed, the strapping machine inherently requires at least a frame to hold the machine in place); and
a strap-end-connecting device (60) supported by the frame and comprising:
a first fastening head (64) movable relative to the frame in a movement direction (left-right direction, Fig. 2) and comprising:
a first housing (106);
a welding unit (electrical heating or resistance element 140 and insulation 142) at least partially within the first housing, the welding unit comprising a first insulation block (a strip of insulation 142 such as a silicone rubber capable of withstanding the high temperatures of the heater while insulating the strip from the metallic detent 126) and an electrically heatable heating element (electrical heating or resistance element 140), wherein the heating element is mounted to the first insulation block and includes an electrically conductive material (Fig. 7);
a separating device (blade 104 and carrier of the blade 104) comprising a carrier (carrier between 104 and 132) movable with the welding unit (see between Figs. 3 and 4) and (104) mounted to the carrier such that the blade does not directly contact the heating element (see Fig. 3 and 4), wherein the carrier and the blade are electrically insulated from the heating element (insulated via insulation 142); and
a first actuator (108 and 112) operably connected to the welding unit to move the welding unit and the separating device relative to the first housing in the movement direction toward a second fastening head (see between Figs. 3 and 4); and
the second fastening head (62) movable relative to the frame in the movement direction (left-right direction in Fig. 4) and comprising:
a second housing (housing of 62);
a pressing unit (block next to 136 which presses against 140, Fig. 5); and
a second actuator (piston 90) operably connected to the pressing unit to move the pressing unit relative to the second housing in the movement direction toward the first fastening head (Figs. 3 and 4).
Regarding claim 2, Greenawalt discloses the strapping machine of claim 1, wherein the first actuator comprises a pneumatic cylinder (“The sealing carriage is reciprocated between the upper and lower limits by pneumatic or hydraulic cylinders (not shown) and the sealing heads 62, 64 are reciprocated toward and away from each other by actuating cylinders 66, 68 in phased operation with the carriage reciprocations.”  (c.4; l.14-19)).

Regarding claim 3, Greenawalt discloses the strapping machine of claim 1, wherein the second actuator comprises a pneumatic cylinder (“The sealing carriage is reciprocated between the upper and lower limits by pneumatic or hydraulic cylinders (not shown) and the sealing heads 62, 64 are reciprocated toward and away from each other by actuating cylinders 66, 68 in phased operation with the carriage reciprocations.”  (c.4; l.14-19)).

Regarding claim 8, Greenawalt discloses the strapping machine of claim 1, wherein the blade is positioned relative to the heating element so when the heating element is heated the heating element heats the blade via radiation (see at least Fig. 3, wherein blade 104 is in close proximity of heating element 140 to be heated by thermal radiation).

Regarding claim 21, Greenawalt discloses a strapping machine, wherein the first insulation block has first (right most tip of 142 in Fig. 7 having a thickness going into the paper) and second ends (left most tip of 142) spaced-apart in the movement direction, wherein the heating element extends across the second end of the first insulation block in a direction transverse to the movement direction (140 covers the right most tip in the thickness direction which is transverse to the movement direction, i.e. left-right direction).
Regarding claim 22, Greenawalt discloses a strapping machine, wherein the carrier is mounted to an electrically insulated component (126, electrically insulated via 142) of the welding device
Regarding claim 23, Greenawalt discloses a strapping machine, wherein the electrically insulated component of the welding device comprises a component (126 is a component other than 142) other than the first insulation block.
Regarding claim 7, Greenawalt discloses the strapping machine of claim 23, wherein the second insulation block is on a side of the first insulation block opposite the heating element (see at least Fig. 5).

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
First, Examiner notes that the claims stand rejected under 35 USC § 102 in view of Greenawalt in current Office Action; regarding Applicant’s arguments, Examiner respectfully disagrees. 
First, Applicant states that “Greenawalt fails to disclose a blade and, necessarily, electrically insulating the blade from the heating element, as claim 1 requires. However, Greenawalt clearly shows the blade or knife 104, which is insulated from electrically from the heating element 140 vial insulating element 142 (see 102 rejection above for detailed analyses).
Second, regarding newly amended limitation “a separating device comprising a carrier movable with the welding unit and comprising a blade mounted to the carrier such that the blade does not directly contact the heating element, wherein the carrier and the blade are electrically insulated from the heating element”, Greenawalt teaches a carrier of the knife 104 which separates the knife 104 from the heating element 140, as shown in at least Figs. 3 and 4.
	If Applicant wishes to further clarify the arguments and/or propose further amendments to overcome the current rejection, Examiner encourages Applicant to schedule a telephonic interview.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731